Per Curiam.
Several doubtful questions appear in tbe record before us, but, for some reason, counsel for appellant has omitted to argue any of them. Tbe paper entitled “ Argument of Appellant ” consists of an incomplete statement of facts which are said to “ present tbe single issue raised in tbe court below:
“ l)id the order of the Supreme Court of Iowa, .made on the 22d day of Qctober, 1901, bave the force and effect of giving Mary McCormick the right to redeem during the time her appeal was pending in that court ? ” — and continues:
“ Judgment Appealed From.
“ Tbe court below decided that tbe order of tbe Supreme Court was made without jurisdiction and void, and that Mary McCormick’s time of redemption was not extended thereby, and that redemption bad not been made in time, and ordered tbe full amount of tbe money in tbe clerk’s bands turned over to plaintiff.
“ Tbe appellant relies upon this error-, and it is submitted, upon tbe
Authority
of the orders made in the case of McCormick v. McCormick Harvesting Machine Co., 120 Iowa, 593, that the judgment of the court below should be reversed.”
This is all of it, save tbe attorney’s signature. It seems unnecessary to say that this is not an argument. No reason is suggested for denominating tbe ruling of the district court an error, and. this alone was not sufficient. The decision of the nisi prius court is presumed to bave been correct, and more than tbe mere assurance of the litigant that an error bas been committed is exacted, before be is entitled -to further bearing. An elaborate argument is not essential, but every person invoking the jurisdiction of this court must state tbe grounds of bis objection to tbe judgment or order appealed . from. This rule ■ has long obtained, and is of universal application. Siltz v. Hawk-*158eye Ins. Co., 71 Iowa, 710; Neimeyer v. Weyerhauser, 95 Iowa, 497; City of Ottumwa v. Hodge, 112 Iowa, 430; Hoyt v. Railway, 117 Iowa, 296; Thomas v. Hecker (Iowa, 90 N. W. 598; Riordan v. Guggerty, 74 Iowa, 688; 2 Cyc. 1016.
Moreover, rule 54 requires that “ the brief shall contain, under a separate heading of each error relied on, separately numbered propositions or points, stated concisely and without argument or elaboration, together with the authorities relied on in support of them. . . . No alleged error or point, not contained in this statement of points, shall be raised afterwards, either by reply brief or in oral or printed argument.” “ (56) The briefs of any party may be followed by an argument in support of such briefs, which shall be distinct therefrom but shall be bound with the same. The argument shall be confined to discussion and elaboration of the points contained in the briefs in the order stated.” When the reasons for appellant’s contention appear in the points or propositions contained in his brief, subsequent elaboration by way of argument is optional, but both cannot be omitted. The paper filed contains neither points, propositions, nor argument; and, because of the omission, the appellee’s demand on this ground that the order of the district court be affirmed, without considering the merits must be, and is, sustained.— Affirmed.